DETAILED ACTION
The Examiner acknowledges Claims 1, 3-4, 12 and 15 have been amended and Claims 32-33 have been added.
Response to Arguments
Applicant's arguments [or lack thereof] with respect to the Information Disclosure Statement have been fully considered but they are not persuasive.
Applicant’s arguments and amendments with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of Claim 12 has been withdrawn. 
Applicant’s arguments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant's arguments [or lack thereof] with respect to the 112 rejections of Claims 7, 8, 14 and 20 have been fully considered but they are not persuasive.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The first argument is that Xuyang’s beam and column are not integrally connected. The Examiner disagrees because the Examiner has found this amendment to be new matter and that the Examiner’s interpretation of “integral” [in the rejection below] is that the beam and column joint is integral [necessary to the completeness of the whole] to the structure as a whole.
The next argument is that Xuyang’s external steel members would not be useful or beneficial in the case of integral columns and beams that are contemporaneously poured. The Examiner finds this this argument beside the point because the 
The next argument is that the combination of Raghavendran with Xuyang does nothing to overcome the aforementioned deficiencies. However, as the Examiner has proven in the arguments above and the rejection below, the combination does not have any deficiencies.
The next argument is towards Claim 3 in that Xuyang’s bolts are not embedded in the concrete but rather installed long after the prefabricated components have been made. The Examiner is once again not persuaded by this argument because the claims are directed towards a beam-column joint, not the method by which a structure is produced. Embedding the support elements is part of the process of creating the joint but the claims are for the joint itself, which is where the patentability lies.
Note: Claim 20 is an independent claim to which there have been found no arguments. Thus the rejection to Claim 20 and its dependents is still outstanding.
Applicant’s arguments and amendments with respect to claim(s) 4, 15 and 33-34 [/sic] [should be 32-33] have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner finds “an integral juncture”, “a concrete column and a concrete beam that are integrally attached to one another” and “contemporaneously poured concrete” to be new matter as these limitations are not found in the Specification.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner finds “each project from only a singular respective one of two opposing sides” to be new matter as this limitation is not found in the Specification.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These Claims depend from Claim 6 that already recited the bent external member is attached to both 
Claim 14 recites the limitation "the at least one metal member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the seismic resistance" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14 and 16-20, 24, 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent # 106988551 to Xuyang in view of US Patent Application Publication # 2014/0099456 to Raghavendran.
Regarding claim 1, as best understood, Xuyang teaches a beam-column joint at an integral [necessary to the completeness of the whole] juncture between a concrete column (4) and a concrete beam (3) that are integrally attached to one another, the beam-column joint comprising: at least one external member (7 and 8) attached to the concrete beam (3) and spanning across the integral juncture in external relation to the concrete column (4) and the concrete beam (3). Xuyang does not teach the beam column joint comprises internal reinforcement of fiber reinforced polymer embedded with concrete cores of the concrete column and 
Regarding claim 2, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the at least one external member (7 and 8) comprises a pair of external members attached to opposing sides of the concrete beam (3).
Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, support elements (14) that are partially embedded within the concrete of the concrete beam (3) and project externally thereof to support the at least one external member (7 and 8) thereon.
Regarding claim 5, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the external member (7 and 8) is also attached to the column (4).
Regarding claim 6, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the at least one external member (7 and 8) comprises a bent external member(s) (7) [three sided angle 
Regarding claim 7, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the bent external member(s) (7) is attached to both of the first and second concrete beams (3).
Regarding claim 8, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the bent external member(s) (7) is also attached to the column (4).
Regarding claim 12, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches the at least one external member comprises a metal [steel (Page 4)] member.
Regarding claim 13, Regarding claim 3, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches the at least one external member comprises a steel (Page 4) member.
Regarding claim 14, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, the at least one metal external member (8) is bolted in place [with steel connecting bolt (Page 4)].
Regarding claim 16, this Claim is for “a concrete multi-story moment resisting frame” but depends from Claim 1 which is for a beam-column joint. Due to the dependency, the Patentability lies within the beam-column joint and not the frame. Should the beam-column joint be found allowable, this claim directed to the frame would also be allowable.

Regarding claim 20, Xuyang teaches in Figure 1, a method of improving the seismic resistance of a beam-column joint (Page 1) at which a concrete column (4) and a concrete beam (3) meet one another, the method comprising externally attaching at least one external member (7 and 8) to the concrete beam (3) in a position spanning across a juncture between the concrete beam (3) and the concrete column (4). Xuyang does not teach the beam column joint comprises internal reinforcement of fiber reinforced polymer embedded with concrete cores of the concrete column and concrete beam. However, Raghavendran teaches using Fiber Reinforced Polymer (FRP) in columns and beams (Paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have FRP reinforcement embedded in the concrete cores of the concrete column and concrete beam in order to add strength and fire resistance to the concrete system (Paragraph 0002).
Regarding claim 24, Xuyang in view of Raghavendran teach a method. Furthermore, Xuyang teaches in Figure 1, the at least one external member (7 and 8) comprises a pair of external members (7 and 8), and the method comprises attaching the pair of external members (7 and 8) to opposing sides of the concrete beam (3).

Regarding claim 27, Xuyang in view of Raghavendran teach a method. Furthermore, Xuyang teaches in Figure 1, attaching the external member(s) (7) to the column (4) at the second side thereof at an open area of the second side that is unoccupied by the second concrete beam (3).
Regarding claim 28, Xuyang in view of Raghavendran teach a method. Furthermore, Xuyang teaches in Figure 1,
Regarding claim 30, Xuyang in view of Raghavendran teach a method. Furthermore, Xuyang teaches the at least one external member comprises a metal [steel (Page 4)] member.
Regarding claim 31, Xuyang in view of Raghavendran teach a method. Furthermore, Xuyang teaches the at least one external member comprises a steel (Page 4) member.
Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent # 106988551 to Xuyang in view of US Patent Application Publication # 2014/0099456 to Raghavendran in further view of US Patent Application Publication # 2011/0239581 to Linares.

Regarding claim 22, Xuyang in view of Raghavendran in further view of Linares teach a method. Furthermore, Xuyang teaches in Figure 1, supporting the at least one external member (7 and 8) on the support elements (14) within a formwork [mold (Page 4)] in which the concrete core of the concrete beam (3) is subsequently cast such that gaps between the at least one external member (7 and 8) and the support elements (14) are filled by flowable concrete (Page 4) during casting of the concrete core.
Regarding claim 23, Xuyang in view of Raghavendran in further view of Linares teach a method. Furthermore, Xuyang teaches in Figure 1, the externally projecting portions of the support elements (14) comprise threaded shafts [for nuts 22], and 
Regarding claim 25, Xuyang in view of Raghavendran in further view of Linares teach a method. Furthermore, Xuyang teaches in Figure 1, the at least one external member (7 and 8) comprises a pair of external members (8), and the method comprises embedding two sets of support elements (14) in the concrete core of the beam (3) in positions respectably projecting rom opposing sides of the concrete beam (3), and attaching the pair of external members (8) to the concrete beams (3) at the opposing sides thereof.
Claims 4, 15 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent # 106988551 to Xuyang in view of US Patent Application Publication # 2014/0099456 to Raghavendran in further view of US Patent # 9,316,004 to Hatzinikolas.
Regarding claim 4, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, support elements (14) that are partially embedded within the concrete core of the concrete (3) and project externally thereof to support the at least one external member (7 and 8) thereon, the support elements (14) comprising two sets of support elements (14) projecting from the opposing sides of the concrete beam (3) to support a respective one of the pair of external members (7 and 8) thereon. Xuyang does not teach the support elements each project from only a singular respective one of two of the opposing sides. However, Hatzinikolas teaches in Figure 1b, a bolt (54) that is embedded in wall (22) that only projects singularly from a respective side of the 
Regarding claim 15, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, bolts (14) (Page 4) partially embedded in the concrete core of the concrete beam (3) with threaded shafts [for nuts 22] projecting externally from the concrete core of the concrete beam (3), and corresponding nuts (22) engaged with the threaded shafts to hold the at least one external member (8) on the concrete beam (3). Xuyang does not teach the bolts have heads. However, Hatzinikolas teaches in Figure 1b, a bolt (54) that is embedded in wall (22) that has a head that resides internally of the wall (Column 5, Lines 28-35). Hatzinikolas shows that bolts with heads are old and well known and it would have been obvious to try and obtain predictable results. In the instant case, it would have been obvious to cast the bolts in place at the precasting factory, thus eliminating the need to drill the bolt holes on site thus speeding up construction time.
Regarding claim 32, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, each of the support elements (14) comprises a threaded shaft [for nut 22] that projects externally of the concrete beam (3) but does not teach the support elements have an enlargement on an internal end of the shaft that resides in an embedded position within the poured 
Regarding claim 33, Xuyang in view of Raghavendran teach a beam-column joint. Furthermore, Xuyang teaches in Figure 1, each of the support elements (14) comprises a threaded shaft [for nut 22] that projects externally of the concrete beam (3) but does not teach the support elements have an enlargement on an internal end of the shaft that resides in an embedded position within the poured concrete. However, Hatzinikolas teaches in Figure 1b, a support element (54) [threaded fastener (Column 5, Lines 30-31)] that is embedded in wall (22) that has an enlargement [head of threaded fastener] on an internal end of the shaft that resides in an embedded position within the wall (Column 5, Lines 28-35). Hatzinikolas shows that support elements with enlargements are old and well known and it would have been obvious to try and obtain predictable results. In the instant case, it would have been obvious to cast the support elements in place at the precasting factory, thus eliminating the need to drill the bolt holes on site thus speeding up construction time.
Allowable Subject Matter
Claims 9-11 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9 and its dependents, the Prior Art does not anticipate or make obvious the second concrete beam spans less than a full width of the column at the second end thereof and a first leg of the bent external member extends past the proximal end of the first concrete beam and over the open area to a face of the second concrete beam, where a second leg of the bent external member then diverges from the first leg and spans along the second concrete beam.
Regarding claim 29, the Prior Art does not anticipate or make obvious attaching a first leg of the bent external member to the first concrete beam, attaching a second diverging leg of the bent external member to a face of the second concrete beams, and further attaching the first leg to the column at an extension of the first leg that reaches beyond the face of the second concrete beam.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635